491 So.2d 611 (1986)
Reuben Lavern WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. BG-190.
District Court of Appeal of Florida, First District.
July 22, 1986.
Terry P. Lewis, Sp. Asst. Public Defender, Tallahassee, for appellant.
Jim Smith, Atty. Gen., and Wallace E. Albritton, Asst. Atty. Gen., Tallahassee, for appellee.
ZEHMER, Judge.
Appellant appeals his conviction for possession of cocaine and violation of an ordinance of the City of Gainesville that prohibits a person from consuming or having in his possession in certain locations alcoholic beverages in an open container. He complains that the trial court erred in denying his motion to suppress the cocaine seized upon his arrest for violating the open-container ordinance because the ordinance is unconstitutional.
It seems to be well-established that a seizure made by an officer with probable cause and in good faith under an ordinance that is thereafter declared unconstitutional is not thereby rendered illegal. The finding of unconstitutionality of the ordinance does not vitiate the good faith actions of the officer. Michigan v. DiFilippo, 443 U.S. 31, 99 S.Ct. 2627, 61 L.Ed.2d 343 (1979). Accordingly, we find no error in denying the motion to suppress. It is unnecessary, therefore, to reach the constitutional arguments presented by appellant.
AFFIRMED.
SMITH and BARFIELD, JJ., concur.